Title: Mr. Grand to John Adams, 15 May 1786
From: Grand
To: Adams, John


          
            
              Sir
            
            

              Paris

              15th. May 1786
            
          

          Among the Several bills which Mr.
            Barclay gave me on your Excellency, there is one for £100,—at 30 days Sight which I
            Suppose to have been drawn about the 22. 8ber & the
            negotiation where of I can not trace out, which [concerns] me, that it never took place
            (tho’ I have paid the amount to Mr. Barclay) & gives
            me a certainty that the first having been mislaid, & no Second given by Mr Barclay, it was not discharged.
          Give me leave, Sir, to apply to you, to have this matter cleared
            up, by comparing the bills which M. Barclay advised having drawn on you Since September
            last to my order, with those which have been paid, & in case you find, as I am
            pretty certain, you will, that there is one for £100,—Still unpaid, give me leave to beg
            that you would pay that Sum to Mr. Lewis Tensier for my
            account taking his receipt with my guaranty, that the first of that bill Shall not be
            presented to you for payment & if you chuse, my engagement to Send you the 2d. or 3d. of the Same, which M.
            Barclay has already promised that he would Send, & has however hitherto
            overlooked to do
          I beg your pardon Sir, for troubling you with this affair; you will
            approve of my desire to See it Settled after having been So long depending.
          I am with the greatest Regard / Sir / Your most Obedient &
            most / humble Servant

          
            
              Grand
            
          
        